DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        LARAINE A. CALWAY,
                             Appellant,

                                    v.

      VICTORIA WOODS HOMEOWNER’S ASSOCIATION, INC.,
                        Appellee.

                               No. 4D21-49

                              [July 13, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 50-2016-CA-004345-
XXXX-MB.

  Laraine A. Calway, West Palm Beach, pro se.

  Patrick Dervishi of Shir Law Group, P.A., Boca Raton, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

WARNER, GROSS and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.




                                     1